DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/262,046 has claims 1-7 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A base station determines beam changing based on uplink signal” 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No.17/261,321 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant applications discloses switching a beam if necessary. 
However, the instant application discloses the base station is receiving the signal while application 17/261,321 discloses the user terminal is transmitting the uplink signal. 
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claims 2, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/261,321 in view of Islam et al. (Pub. No. US 2017/0359826 A1; hereinafter Islam). 
Regarding claim 2, Application 17/261,321 fails to disclose the control section determines one of a first sequence corresponding to that the change of the beam is unnecessary and a second sequence corresponding to that the change of the beam is necessary, based on the uplink signal.
 Islam discloses the control section determines one of a first sequence corresponding to that the change of the beam is unnecessary (See ¶0081, base station may determine not to change the current beam to the second beam if the change from the current beam to the second beam is not appropriate (e.g., if the second beam interferes with a neighboring base station);See ¶0099, beam change DMRS sequence is different from a DMRS sequence used by the UE to transmit a PUCCH if the beam change instruction is not detected in the DCI; interpreted since the base station determines it is not necessary to change the beam it does not transmit a beam change in the DCI and it receives the beam DMRS sequence for not changing the beam) and a second sequence corresponding to that the change of the beam is necessary, based on the uplink signal. (See ¶0092, the UE includes a distinct DMRS sequence in the PUCCH to indicate that the beam change instruction is detected. The UE 702 transmits at 778 the PUCCH with the distinct DMRS sequence; based on the distinct DMRS sequence in the PUCCH received from the UE 702, the base station 704 determines that the beam change instruction is detected)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Application 17/261,321 to include determine the change of beam is unnecessary and necessary based on the sequence. The motivation to 
Regarding claims 4 and 7, Application 17/261,321 fails to disclose the control section performs channel estimation by using the determined sequence.
Islam discloses the control section performs channel estimation by using the determined sequence. (See ¶0050, demodulation reference signals (DM-RS) for channel estimation at the eNB; See ¶0092, the UE may include a distinct DMRS sequence in the PUCCH transmitted to the base station)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Application 17/261,321 to include determine the change of beam is unnecessary and necessary based on the sequence. The motivation to combine is reduce interference with neighbor base station by changing the beam only if there no interference with neighbor base station. 
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/261,321 in view of Matsumura et al. (WO 2018/084210; hereinafter Matsum).
Regarding claim 3, Application 17/261,321 fails to disclose the first sequence and the second sequence are based on a same reference sequence, and an interval between a cyclic shift applied to the first sequence and a cyclic shift applied to the second sequence is π.
the first sequence and the second sequence are based on a same reference sequence, and an interval between a cyclic shift applied to the first sequence and a cyclic shift applied to the second sequence is π. (Page 8, The set of phase rotation amounts may be comprised of two or more amounts of phase rotation selected from the amounts of phase rotation α.sub.0 to α.sub.11; interpreted the feature of configuring the interval between two phase rotation amounts, which are used to generate a RS)

However, Matsum fails to disclose the interval between the two phase rotation is π.
The feature of configuring the interval between two phase rotation amounts, which are used to generate a RS, to be π is a design matter to be addressed as appropriate by a person skilled in the art. The distance between the phase rotation amounts is greater than in the set of phase rotation amounts, so that even in which channel frequency selectivity is significant, it is possible to reduce the increase in the UCI error rate.
This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/261,321  in view of Ahlander et al. (Pub. No. US 2014/0254421 A1; hereinafter Ahlander).
Regarding claim 5, Application No. 17/261,321  fails to disclose the control section performs channel estimation by using an element of a specific frequency resource of the uplink signal.
Ahlander discloses the control section performs channel estimation by using an element of a specific frequency resource of the uplink signal. (See ¶0027, The user equipment 10 transmits a signal carrying SRS to be used for estimating channel gain at the radio network node 12; See ¶0046, a SRS resource element 31 is denoted as striped resource element; interpreted base station uses a element of the resource in order to estimate channel gain)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Application No. 17/261,321 to include the using a element of the uplink signal to estimate the channel. The motivation to combine is 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (Pub. No. US 2017/0359826 A1; hereinafter Islam).
Regarding claims 1 and 6, Islam discloses a base station comprising: a receiving section that receives an uplink signal transmitted by using a sequence corresponding to information including whether change of a beam is necessary; (See ¶0092, The UE 702 attempts to decode the DCI to detect the beam change instruction at 774. At 776, if the UE 702 successfully decodes the DCI to detect the beam change instruction, the UE includes a distinct DMRS sequence in the PUCCH to indicate that the beam change instruction is detected; See ¶0094, The UE 802 transmits at 818 the tri-state indication. At 820, based on the tri-state indication, the base station 804 determines whether to change the beam) and a control section that determines the information, based on the uplink signal. (See ¶0092, the UE includes a distinct DMRS sequence in the PUCCH to indicate that the beam change instruction is detected. The UE 702 transmits at 778 the PUCCH with the distinct DMRS sequence; based on the distinct DMRS sequence in the PUCCH received from the UE 702, the base station 704 determines that the beam change instruction is detected)
Regarding claim 2, Islam discloses the control section determines one of a first sequence corresponding to that the change of the beam is unnecessary (See ¶0081, base station may determine not to change the current beam to the second beam if the change from the current beam to the second beam is not appropriate (e.g., if the second beam interferes with a neighboring base station);See ¶0099, beam change DMRS sequence is different from a DMRS sequence used by the UE to transmit a PUCCH if the beam change instruction is not detected in the DCI; interpreted since the base station determines it is not necessary to change the beam it does not transmit a beam change in the DCI and it receives the beam DMRS sequence for not changing the beam) and a second sequence corresponding to that the change of the beam is necessary, based on the uplink signal. (See ¶0092, the UE includes a distinct DMRS sequence in the PUCCH to indicate that the beam change instruction is detected. The UE 702 transmits at 778 the PUCCH with the distinct DMRS sequence; based on the distinct DMRS sequence in the PUCCH received from the UE 702, the base station 704 determines that the beam change instruction is detected)
Regarding claims 4 and 7, Islam discloses the control section performs channel estimation by using the determined sequence. (See ¶0050, demodulation reference signals (DM-RS) for channel estimation at the eNB; See ¶0092, the UE may include a distinct DMRS sequence in the PUCCH transmitted to the base station)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Matsumura et al. (WO 2018/084210; hereinafter Matsum).
Regarding claim 3, Islam fails to disclose the first sequence and the second sequence are based on a same reference sequence, and an interval between a cyclic shift applied to the first sequence and a cyclic shift applied to the second sequence is π.
Matsum discloses the first sequence and the second sequence are based on a same reference sequence, and an interval between a cyclic shift applied to the first sequence and a cyclic shift applied to the second sequence is π. (Page 8, The set of phase rotation amounts may be comprised of two or more amounts of phase rotation selected from the amounts of phase rotation α.sub.0 to α.sub.11; interpreted the feature of configuring the interval between two phase rotation amounts, which are used to generate a RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine to change beam or not to include the reference sequence is changed by a interval set by the base station. The motivation to combine is to efficiently reduce the increase in the UCI error rate.
However, Matsum fails to disclose the interval between the two phase rotation is π.
The feature of configuring the interval between two phase rotation amounts, which are used to generate a RS, to be π is a design matter to be addressed as appropriate by a person skilled in the art. The distance between the phase rotation amounts is greater than in the set of phase rotation amounts, so that even in which channel frequency selectivity is significant, it is possible to reduce the increase in the UCI error rate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Ahlander et al. (Pub. No. US 2014/0254421 A1; hereinafter Ahlander).
Regarding claim 5, Islam fails to disclose the control section performs channel estimation by using an element of a specific frequency resource of the uplink signal.
Ahlander discloses the control section performs channel estimation by using an element of a specific frequency resource of the uplink signal. (See ¶0027, The user equipment 10 transmits a signal carrying SRS to be used for estimating channel gain at the radio network node 12; See ¶0046, a SRS resource element 31 is denoted as striped resource element; interpreted base station uses an element of the resource in order to estimate channel gain)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include the using a element of the uplink signal to estimate the channel. The motivation to combine is by utilizing SRS .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (Pub. No. US 2010/0303034 A1)- The RS is typically transmitted in order for the receiver to estimate the signal propagation medium. This process is also known as "channel estimation." Thus, an RS can be transmitted to facilitate channel estimation. Upon deriving channel estimates, these estimates are used for demodulation of transmitted information
Yu et al. (Pub. No. US 2017/0302341 A1)- The base station may configure a common beam list for a beam change of at least one of the base station and the terminal, based on BSI or BRI reported from the terminal. In embodiments, configuring or updating the beam list may be performed through one or more of the following two schemes.
Matsumura et al. (Pub. No. US 2021/0282029 A1)- a transmitting section that transmits an uplink signal; and a control section that uses, for the uplink signal, a sequence corresponding to information including whether change of a beam is necessary. According to one aspect of the present disclosure, overhead of a beam report can be reduced appropriately.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472